Case: 2:19-cv-02462-MHW-EPD Doc #: 53 Filed: 09/22/21 Page: 1 of 3 PAGEID #: 788

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

Nicholas Nutter, et ai.,

Plaintiffs, Case No. 2:19-cv-2462
Vv. Judge Michael H. Watson
The Ohio State University, Magistrate Judge Deavers
Defendant.
OPINION AND ORDER

 

In this case, twenty-seven named plaintiffs and nineteen unnamed
plaintiffs (together, “Plaintiffs”) sue The Ohio State University (“Ohio State”)
based on sexual abuse they suffered at the hands of Dr. Strauss (“Strauss”)
while students at Ohio State. Am. Compl., ECF No. 33. They sue Ohio State
under the following theories of Title IX liability: (1) hostile environment;

(2) deliberate indifference; (3) heightened risk; and (4) retaliation (brought by
non-party Michael DiSabato and Plaintiff Mark Coleman). /d. Jf 479-513; 527-
41. It appears Plaintiffs base each Title IX theory on both the abuse by Strauss
and the highly sexualized environment that generally existed within Larkins Hall.
id, Plaintiffs also assert a stand-alone claim of fraudulent concealment, id.

T1 514—26, and a claim for violation of their Fourteenth Amendment Substantive
Due Process rights by way of 42 U.S.C. § 1983. /d. ff] 542-51. Ohio State

moves to dismiss all claims. Mot. Dismiss, ECF No. 36. Plaintiffs responded and
Case: 2:19-cv-02462-MHW-EPD Doc #: 53 Filed: 09/22/21 Page: 2 of 3 PAGEID #: 789

moved in the alternative to amend, Resp. ECF No. 40, and Ohio State replied.
Reply, ECF No. 42.

After the motion to dismiss was fully briefed, the Court was notified that the
following Plaintiffs elected to settle their claims: Nicholas Nutter, Dunyasha Yetts,
Adam DiSabato, Michael Rodriguez, Matthew Dalgleish, Vincent DiSabato, and
John Doe 16 (“Settling Plaintiffs”). Accordingly, this Opinion and Order does not
apply to Settling Plaintiffs, and they will dismiss their claims in due course.

As to the remaining Plaintiffs, the Court GRANTS Ohio State’s motion to
dismiss for the reasons set forth in the Opinion and Orders issued in Garrett and
Ratliff, Case Nos. 2:18-cv-692, 2:19-cv-4746. The reasons requiring dismissal in
those cases apply equally to this case. See, e.g., Am. Compl. ff] 62, 65, 67-68,
83, 85-86, 88, 91, 94, 98, 104, 113-14, 116, 119-23, 125, 128, 132, 136, 141,
144, 148, 150-51, 156, 158-59, 161, 163-64, 166, 174, 176, 179, 186, 189-91,
493, 199, 203, 205, 210, 213, 215-18, 220, 224, 227-29, 231, 233, 234-37, 239,
242, 244-46, 248, 252, 254, 258, 262, 264-65, 268, 274-76, 278-79, 282, 287,
289, 294, 298, 301, 303, 309-11, 313, 314, 319, 322-25, 328, 331-35, 339, 341,
342, 344, 346-47, 349, 356, 359-60, 362, 366, 368, 372-73, 375, 380-82, 384,
386, 393, 395, 402, 407-08, 417, 421, 424, 428, 455, 456, 475-76, 497, 504,
534, 537, ECF No. 33.

The Court notes that Plaintiffs’ response to Ohio State’s motion to dismiss
in this case is virtually identical—almost word for word—to the response filed in

Ratliff. Compare Resp., ECF No. 40, Case No. 2:19-cv-2462 with Resp., ECF
Case No. 2:19-cv-2462 Page 2 of 3
Case: 2:19-cv-02462-MHW-EPD Doc #: 53 Filed: 09/22/21 Page: 3 of 3 PAGEID #: 790

No. 26, Case No. 2:19-cv-4746. Accordingly, to the extent Plaintiffs in this case
assert any claims or raise any arguments that are not addressed in the Garrett
Opinion and Order, the Court has addressed such claim or argument in the Ratliff
Opinion and Order.

Accordingly, the Court DISMISSES the claims of all Plaintiffs except the
settling Plaintiffs. Settling Plaintiffs shall move to dismiss at the appropriate time.

The Clerk is DIRECTED to terminate ECF Nos. 36 & 40.

MICHAEL H. WATSON, JUDGE
UNITED STATES DISTRICT COURT

IT IS SO ORDERED.

Case No. 2:19-cv-2462 Page 3 of 3
